


116 S3786 IS: To reimburse United States citizens for costs incurred for commercial flights arranged by the Department of State to evacuate them from foreign countries due to the COVID–19 pandemic and to waive promissory notes and the obligation to repay emergency repatriation loans related to such travel.
U.S. Senate
2020-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 3786
IN THE SENATE OF THE UNITED STATES

May 20, 2020
Mr. Merkley (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations

A BILL
To reimburse United States citizens for costs incurred for commercial flights arranged by the Department of State to evacuate them from foreign countries due to the COVID–19 pandemic and to waive promissory notes and the obligation to repay emergency repatriation loans related to such travel.


1.Department of State arranged transportation for United States citizens evacuated from foreign countries due to COVID–19 pandemic
(a)Waiver of travel expenses
(1)In generalNotwithstanding subsections (b)(2)(A)(ii) and (d) of section 4 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2671), the Secretary of State shall waive the expectation of repayment of any travel expenses incurred by the Department of State on or after January 1, 2020, on behalf of any United States citizen evacuated from a foreign country and repatriated to the United States in response to the COVID–19 pandemic.  (2)Cancellation of promissory notes and emergency repatriation loansAny promissory note or obligation to repay an emergency repatriation loan signed by a United States citizen to reimburse the Department of State for travel expenses described in paragraph (1) shall be null and void.
(b)Reimbursement of travel expenses
(1)AuthorizationThe Secretary of the Treasury, in consultation with the Secretary of State shall reimburse any United States citizen who was evacuated from a foreign country on or after January 1, 2020, and repatriated to the United States on one or more flights chartered or arranged by the Department of State in response to the COVID–19 pandemic for any travel expenses directly associated with such flights. (2)ProcessThe Secretary of State shall develop an online process through which United States citizens may submit claims for reimbursement for travel expenses described in paragraph (1).
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.   